Case: 18-50854      Document: 00515204173         Page: 1    Date Filed: 11/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 18-50854
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                          November 19, 2019
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk


                                                 Plaintiff-Appellee

v.

NORMA JUAREZ TAHA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:17-CR-491-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Norma Juarez Taha appeals the sentence imposed following her jury
conviction for kidnapping. She argues that the district court clearly erred in
applying a two-level enhancement pursuant to Section 2A4.1(b)(2)(B) of the
United States Sentencing Guidelines based on a finding that the victim
suffered a “serious bodily injury.”




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50854       Document: 00515204173   Page: 2     Date Filed: 11/19/2019


                                  No. 18-50854

      We review de novo whether a court misinterpreted the Sentencing
Guidelines and committed legal error, but we review the application of the
Guidelines to the specific facts of the case for clear error. See United States v.
Lyckman, 235 F.3d 234, 237 (5th Cir. 2000). The severity of an injury is a
factual inquiry. See United States v. Moore, 997 F.2d 30, 37 (5th Cir. 1993).
We will overturn a factual finding for clear error “only if, based on the entire
evidence, [we are] left with the definite and firm conviction that a mistake has
been committed.” United States v. Malone, 828 F.3d 331, 337 (5th Cir. 2016).
If there are two permissible views of the evidence, the choice between them
cannot be clearly erroneous. United States v. Hebert, 813 F.3d 551, 560 (5th
Cir. 2015).
      Section 2A4.1(b)(2)(B) of the Sentencing Guidelines provides for a two-
level enhancement if, as a result of a kidnapping, the victim sustained “serious
bodily injury.” That phrase is defined as “injury involving extreme physical
pain or the protracted impairment of a function of a bodily member, organ, or
mental faculty; or requiring medical intervention such as surgery,
hospitalization, or physical rehabilitation.” § 1B1.1, cmt. n.1(M). The record
as a whole supports a finding that the victim’s physical injury sustained as a
result of the kidnapping involved extreme pain, despite its temporary nature
and the lack of the need for surgery or hospitalization. See United States v.
Price, 149 F.3d 352, 354 (5th Cir. 1998); Moore, 997 F.2d at 37.
      The     district   court   did   not   clearly   err    in    applying    the
Section 2A4.1(b)(2)(B) enhancement.
      AFFIRMED.




                                        2